 



EXHIBIT 10.1
ABM INDUSTRIES INCORPORATED
EXECUTIVE STOCK OPTION PLAN
(as amended and restated as of September 4, 2007)
ARTICLE 1
Definitions
As used herein, the following terms have the meanings hereinafter set forth
unless the context clearly indicates to the contrary:
(a) “Beneficiary” means a person designated as such by an Optionee or a
Beneficiary for purposes of the Plan or determined with reference to
Section 4.4.
(b) “Board” shall mean the Board of Directors of the Company.
(c) “Committee” shall mean the Compensation Committee of the Board, or such
other committee as the Board may designate. The Committee shall consist of not
fewer than three members of the Board. Each member of the Committee shall be a
“disinterested person” as defined in Rule 16b-3 under the Securities Exchange
Act of 1934.
(d) “Company” shall mean ABM Industries Incorporated.
(e) For the purposes of this Plan, the term “fair market value,” when used in
reference to the date of grant of an option or the date of surrender of Stock in
payment for the purchase of shares pursuant to the exercise of an option, as the
case may be, shall refer to the closing price of the Stock as quoted in the
Composite Transactions Index for the New York Stock Exchange, on the day before
such date as published in the “Wall Street Journal,” or if no sale price was
quoted in any such Index on such date, then as of the next preceding date on
which such a sale price was quoted.
(f) “Nonemployee Director” shall mean a member of the Board who is neither an
employee of the Company nor of any Subsidiary.
(g) “Option” shall mean an option to purchase Stock granted to the provisions of
Article VI hereof.
(h) “Optionee” shall mean an individual to whom an Option has been granted
hereunder.
(i) “Plan” shall mean the ABM Industries Incorporated Executive Stock Option
Plan, the terms of which are set forth herein.

1



--------------------------------------------------------------------------------



 



(j) “Stock” shall mean the Common Stock of the Company or, in the event that the
outstanding shares of Stock are hereafter changed into or exchanged for shares
of a different stock or securities of the Company or some other corporation,
such other stock or securities.
(k) “Stock Option Agreement” shall mean the agreement between the Company and
the Optionee under which the Optionee may purchase Stock hereunder.
(l) “Subsidiary” shall mean any corporation, the majority of the outstanding
capital stock of which is owned, directly or indirectly, by the Company.
(m) “Vesting Date” shall mean an Optionee’s “Initial Vesting Date” or “Final
Vesting Date”, as the case may be. An Optionee’s Initial Vesting Date shall
apply to the first fifty percent (50 %) of the shares covered by his or her
Option, and shall mean the Optionee’s sixty-first (61st) birthday. An Optionee’s
Final Vesting Date shall apply to the remaining fifty percent (50%) of the
shares covered by such Option, and shall mean the Optionee’s sixty fourth (64th)
birthday.
ARTICLE II
The Plan
     2.1 Name. This Plan shall be known as the “ABM Industries Incorporated
Executive Stock Option Plan”.
     2.2 Purpose. The purpose of the Plan is to advance the interests of the
Company and its shareholders by affording to Nonemployee Directors and to key
management employees of the Company and its Subsidiaries an opportunity to
acquire or increase their proprietary interest in the Company by the grant to
such individuals of Options under the terms set forth herein. By thus
encouraging such individuals to become owners of the Company shares, the Company
seeks to motivate, retain, and attract those highly competent individuals upon
whose judgment, initiative, leadership, and continued efforts the success of the
Company in large measure depends.
ARTICLE III
Participants
     Any officer or other key management employee of the Company of its
Subsidiaries shall be eligible to participate in the Plan. Prior to December 9,
2003, the Committee may grant Options to any eligible employee in accordance
with such determinations as the Committee from time to time in its sole
discretion shall make. Effective December 9, 2003, no additional Options shall
be granted under the Plan. Each Nonemployee Director who both (1) is such on the
date of the 1995 Annual Meeting of Stockholders, and (2) does not hold an
Option, automatically shall receive as of such date only, an Option to purchase
12,000 shares of Stock, but subject to Section 6.2 (regarding the ineligibility
of

2



--------------------------------------------------------------------------------



 



10 percent ((10%) holders). Each Nonemployee Director who becomes such after the
1995 Annual Meeting of Stockholders and prior to December 9, 2003, automatically
shall receive, as of the date of his or her election or appointment to the
Board, an Option to purchase 12,000 shares of Stock.
ARTICLE IV
Administration
     4.1 Duties and Powers of Committee. The Plan shall be administered by the
Committee. Subject to the express provisions of the Plan, the Committee shall
have the sole discretion and authority to determine from among eligible employee
those to whom an the time or times at which the Options may be granted and the
number of shares of Stock to be subject to each Option. Subject to the express
provisions of the Plan, the Committee shall also have complete authority to
interpret the Plan, to prescribe, amend, and rescind rules and regulations
relating to it, to determine the details and provisions of each Stock Option
Agreement, and to make all other determinations necessary or advisable in the
administration of the Plan.
     4.2 Majority Rule. A majority of the members of the committee shall
constitute a quorum, and any action taken by a majority present at a meeting at
which a quorum is present or any action taken without a meeting evidenced by a
writing executed by a majority of the whole Committee shall constitute the
action of the Committee.
     4.3 Company Assistance. The Company shall supply fill and timely
information to the Committee on all matters relating to eligible employees and
Nonemployee Directors, their employment or service, death, retirement,
disability or other termination of employment or service, and such other
pertinent facts as the Committee may require. The Company shall furnish the
Committee with such clerical and other assistance as is necessary in the
performance of its duties.
     4.4 Beneficiary Designation. Optionees and their Beneficiaries may
designate on the prescribed form one or more Beneficiaries to whom distribution
shall be made of any vested Options outstanding at the time of the Optionee’s or
Beneficiary’s death. An Optionee or Beneficiary may change such designation at
any time by filing the prescribed form with the Committee or its designee. If a
Beneficiary has not been designated or if no designated Beneficiary survives the
Optionee or Beneficiary, distribution will be made to the residuary beneficiary
under the terms of the Optionee’s or Beneficiary’s last will and testament or,
in the absence of a last will and testament, to the Optionee’s or Beneficiary’s
estate as beneficiary.
ARTICLE V
Shares of Stock Subject to Plan

3



--------------------------------------------------------------------------------



 



     5.1 Limitations. Subject to adjustment pursuant to the provisions of
Section 5.3 hereof, the number of shares of Stock which may be issued and sold
hereunder shall not exceed 2,360,000 shares. Such shares may be either
authorized and unissued shares or shares issued and thereafter acquired by the
Company.
     5.2 Options and Awards Granted Under Plan. Shares of Stock with respect to
which an Option granted hereunder shall have been exercised shall not again be
available for Options hereunder. If Options granted hereunder shall terminate
for any reason without being wholly exercised, new Options may be granted
hereunder for the number of shares to which such Option termination relates.
     5.3 Antidilution. In the event that the outstanding shares of Stock
hereafter are changed into or exchanged for a different number or kind of shares
or other securities of the Company or of another corporation by reason of
merger, consolidation, other reorganization, recapitalization, reclassification,
combination of shares, stock split-up or stock dividend:
(a) The aggregate number and kind of shares subject to Options which may be
granted hereunder shall be adjusted appropriately;
(b) Rights under outstanding Options granted hereunder, both as to the number of
subject shares and the Option price, shall be adjusted appropriately;
(c) Where dissolution or liquidation of the Company or any merger or combination
in which the Company is not a surviving corporation is involved, each
outstanding Option granted hereunder shall terminate, but the Optionee shall
have the right, immediately prior to such dissolution, liquidation, merger, or
combination, to exercise his Option in whole or in part, without regard to any
time of exercise provisions.
     The foregoing adjustments and the manner of application of the foregoing
provisions shall be determined solely the Committee, and any such adjustment may
provide for the elimination of fractional share interests
ARTICLE VI
Options
     6.1 Option Grant and Agreement. Each Option granted hereunder shall be
evidenced by minutes of a meeting or the written consent of the Committee and by
a written Stock Option Agreement dated as of the date of grant and executed by
the Company and the Optionee, which Agreement shall set forth such terms and
conditions as my be determined by the Committee consistent with the Plan.
     6.2 Participant Limitation. The Committee shall not grant an Option to any
individual for such number of shares of Stock that, immediately after the grant,
the total number of shares of Stock owned or subject to all options exercisable
at any time by such individual

4



--------------------------------------------------------------------------------



 



exceed ten percent (10%) of the total combined voting power of all Stock of the
Company or its Subsidiaries. For this purpose an individual shall be considered
as owning stock owned, directly or indirectly, by or for his brothers and
sisters (whether by the whole or half blood), spouse, ancestors, and lineal
descendents, and stock owned, directly or indirectly, by or for a corporation,
partnership, estate, or trust shall be considered as being owned proportionately
by or for its shareholders, partners, or beneficiaries.
     6.3 Option Price. The per share Option price of the Stock subject to each
Option shall be determined by the Committee, but the per share price shall not
be less than the Fair Market Value of the Stock on the date the Option is
granted. The per share Option price of the Stock subject to each Option granted
to a Nonemployee Director shall equal 100% of the Fair Market Value of the Stock
on the date the Option is granted.
     6.4 Period of Exercisablity. Subject to Sections 6.5 (a) and 6.7, the
period during which each Option may be exercised shall be determined in
accordance with the following rules. As to the first fifty percent (50%) of the
shares covered by an Option, the Option may be exercised during the period
commencing on the Optionee’s Initial Vesting Date and ending one (1) year after
the Optionee’s termination of employment with the Company and all of its
Subsidiaries (termination from the Board, in the case of Nonemployee Director).
     As to the remaining fifty percent (50%) of the shares covered by the
Option, the Option may be exercised during the period commencing on the
Optionee’s Final Vesting Date and ending one (1) year after the Optionee’s
termination of employment with the Company and all of its Subsidiaries
(termination from the Board, in the case of a Nonemployee Director).
     6.5 Option Exercise.
(a) Options granted hereunder may not be exercised unless the Optionee shall
have remained in the employ of the Company or its Subsidiaries (on the Board in
the case of a Nonemployee Director) until the applicable Vesting Date.
(b) Options may be exercised in whole or in part from time to time with respect
to whole shares only, during such period for the exercise thereof, and shall be
exercised by written notice of exercise with respect to a specified number of
shares delivered to the Company at its headquarters office, and payment in full
to the Company at said office of the amount of the Option price for the number
of shares of Stock with respect to which the Option is exercised. In addition to
and at the time of payment of the Option price, Optionee shall pay to the
Company in cash the full amount of all the federal and/or state withholding
taxes applicable to the taxable income of such Optionee resulting from such
exercise.
     6.6 Nontransferablitiy of Option. Options shall be exercisable, during the
Optionee’s lifetime, only by the Optionee. No Option or any right granted
thereunder shall be

5



--------------------------------------------------------------------------------



 



transferable by the Optionee by operation of law or otherwise, other than by
will or the laws of descent and distribution. Notwithstanding the foregoing, an
Optionee may designate a Beneficiary to succeed, after the Optionee’s death, to
all of the Optionee’s Options outstanding on the date of death.
     6.7 Effect of Termination of Employment or Service. If, prior to an
Optionees applicable Vesting Date, the Optionee’s employment or service shall be
terminated by the Company or a Subsidiary with or without cause, or by the act
of the Optionee, the right to exercise such Option (or portion thereof) shall
terminate and all rights thereunder shall cease.
     6.8 Rights as Stockholder. An Optionee shall have no rights as a
stockholder with respect to any shares subject to such Option prior to the
purchase of such shares by exercise of such Option as provided herein.

6



--------------------------------------------------------------------------------



 



ARTICLE VII
Stock Certificates
     The Company shall not be required to issue or deliver any certificate for
shares of Stock purchased upon the exercise of any Option granted hereunder
prior to fulfillment of all the following conditions:
(a) The admission of such shares to listing on all stock exchanges on which the
Stock is then listed;
(b) The completion of any registration or other qualification of such shares
under any federal or state law or under the rulings or regulations of the
Securities Exchange Commission or any other governmental regulatory body, which
the Committee shall in its sole discretion deem necessary or advisable;
(c) The obtaining of any approval or other clearance from any federal or state
governmental agency which the Committee shall in its sole discretion determine
to be necessary or advisable; and
(d) The lapse of such reasonable period of time following the exercise of the
Option as the Committee from time to time may establish or approve for reasons
of administrative convenience.
ARTICLE VIII
Amendment and Termination of Plan
     The Board may at any time, or from time to time, amend or terminate the
Plan in any respect, except that, to the extent required to maintain this Plan’s
qualification under Rule 16b-3, any amendment shall be subject to stockholder
approval.
ARTICLE IX
Miscellaneous
     9.1 No Effect on Employment or Service. Nothing in the Plan or in any
Option granted hereunder or in any Stock Option Agreement shall confer upon any
employee the right to continue as a member of the Board or in the employ of the
Company or in any Subsidiary.

7



--------------------------------------------------------------------------------



 



     9.2 Use of Proceeds. The proceeds received by the Company from the sale of
Stock pursuant to the exercise of Options shall be added to the Company’s
general funds and used for general corporate purposes.
     9.3 Effective Date. The effective date of this amendment and restatement of
the Plan is January 11, 2005. The amendment and restatement of the Plan shall
have no effect on the Options granted under the Plan prior to the amendment and
restatement.
     9.4 Plan Binding on Successors. The Plan shall be binding upon the
successors and assigns of the Company.
     9.5 Singular, Plural; Gender. Wherever used herein, nouns in the singular
shall include the plural and the masculine pronoun shall include the feminine
gender.
     9.6 Headings Not Part of Plan. Headings of Articles and Sections hereof are
inserted for convenience and reference; they constitute no part of the Plan.

8